Third District Court of Appeal
                                State of Florida

                        Opinion filed October 20, 2021.
        Not final until disposition of timely filed motion for rehearing.

                             ________________

                              No. 3D21-1521
                        Lower Tribunal No. 18-39190
                           ________________


                  Leon Medical Centers, Inc., et al.,
                                  Petitioners,

                                      vs.

                             Jose Duran, etc.,
                                 Respondent.


     On Petition for Writ of Certiorari from the Circuit Court for Miami-Dade
County, Carlos Guzman, Judge.

       Cole, Scott & Kissane, Michael E. Brand, Alan St. Louis and Cody
German; Easley Appellate Practice, PLLC and Dorothy F. Easley, for
petitioners.

      Searcy Denney Scarola Barnhart & Shipley, P.A., and Adam S. Hecht
and F. Gregory Barnhart (West Palm Beach); Davis Goldman, PLLC and
Aaron P. Davis and Daniel B. Allison and Kimberly Cook; Harris Appeals,
P.A., and Andrew A. Harris and Grace Mackey Streicher (Palm Beach
Gardens), for respondent.


Before EMAS, LOBREE and BOKOR, JJ.
      PER CURIAM.

      Petitioners, defendants in the wrongful death lawsuit below, seek

certiorari relief from the trial court’s order granting Respondent’s motion to

amend to add a claim for punitive damages under section 768.72, Florida

Statutes (2018). In determining whether a trial court departed from the

essential requirements of the law in granting a motion to amend a complaint

to add a claim for punitive damages, our review is limited to whether the trial

court complied with the procedural requirements of section 768.72. Levin v.

Pritchard, 258 So. 3d 545, 547 (Fla. 3d DCA 2018); accord Robins v.

Colombo, 253 So. 3d 94, 95 (Fla. 3d DCA 2018). “Certiorari is not available

to review a determination that there is a reasonable showing by evidence in

the record or proffered by the claimant which would provide a reasonable

basis for recovery of such damages.” Globe Newspaper Co. v. King, 658

So. 2d 518, 519 (Fla. 1995). “Moreover, this court is not permitted to reweigh

a trial court’s finding of a sufficient evidentiary basis for a punitive damages

claim, and ‘such a finding could not be disturbed, or even evaluated on

certiorari review.’” Robins, 253 So. 3d at 96 (quoting Espirito Santo Bank v.

Rego, 990 So. 2d 1088, 1091 (Fla. 3d DCA 2007)). Thus, the scope of our

certiorari review is confined to whether “Respondent proffered evidence in

support of his punitive damages claim and, after a hearing, the trial court


                                       2
entered an order finding the proffer to be sufficient to support the claim.” E.R.

Truck & Equip. Corp. v. Gomont, 300 So. 3d 1230, 1231 (Fla. 3d DCA 2020).

Applying our narrow scope of review, we conclude that the trial court

complied with the procedural requirements of section 768.72 in granting

Respondent’s motion to amend to add a claim for punitive damages, and we

deny the petition for writ of certiorari.

      Petition denied.




                                            3